Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2019
                       Lower Tribunal No. M21-3889
                           ________________


                            Jovan Casanova,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



      A Writ of Certiorari to the County Court for Miami-Dade County,
Christine Bandin, Judge.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for petitioner.

      Ashley Moody, Attorney General, and Kayla Heather McNab,
Assistant Attorney General, for respondent.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
       Jovan Casanova petitions this Court for writ of certiorari seeking to

quash the lower tribunal’s order denying his motion to dismiss pursuant to

section 776.032, Florida Statutes (2021)—Florida’s “Stand Your Ground”

law.   See Garcia v. State, 286 So. 3d 348, 350 (Fla. 2d DCA 2019)

(“Generally, a petition for writ of prohibition is the proper method for

reviewing the denial of a motion to dismiss under the Stand Your Ground

law. But, because the trial court erred in its construction of the Stand Your

Ground statute, we are unable to determine whether [the movant] is entitled

to immunity on the merits. Thus, prohibition is not the appropriate vehicle

under which to proceed.          We best proceed under our certiorari

jurisdiction.”) (internal citations omitted). As Casanova has established that

the trial court’s order departs from essential requirements of law, resulting

in material injury that cannot be adequately remedied on appeal, we grant

the petition for writ of certiorari and quash the order under review.

       Casanova was charged with one count of misdemeanor battery.

Casanova filed an unsworn pretrial motion to dismiss pursuant to section

776.032, asserting that he is immune from criminal prosecution.             The

motion to dismiss alleged, among other things, that the victim was the initial

aggressor, and Casanova’s subsequent actions were in an attempt “[t]o

defend himself from further imminent force levied by the alleged victim.”


                                       2
      Following a hearing, the trial court entered an order denying

Casanova’s motion to dismiss concluding that Casanova “cannot establish

a prima facie claim of self-defense immunity unless and until his Motion is

either: i) sworn to by a person with personal knowledge of the facts alleged

therein; or ii) supported by evidence or testimony that establishes the facts

set forth in the motion.”   As such, the lower tribunal did not address

Casanova’s motion to dismiss on the merits.

      Section 776.032(4) of Florida’s Stand Your Ground law provides as

follows:

      In a criminal prosecution, once a prima facie claim of self-
      defense immunity from criminal prosecution has been raised by
      the defendant at a pretrial immunity hearing, the burden of
      proof by clear and convincing evidence is on the party seeking
      to overcome the immunity from criminal prosecution provided in
      subsection (1).

Based on the Second District Court of Appeal’s decision in Jefferson v.

State, 264 So. 3d 1019 (Fla. 2d DCA 2018), contrary to the lower tribunal’s

order, we conclude that a defendant’s motion to dismiss under Florida’s

Stand Your Ground law can establish a prima facie claim of self-defense

immunity from criminal prosecution even though the motion to dismiss is

not sworn to by someone with personal knowledge or supported by

evidence or testimony establishing the facts in the motion to dismiss.

Accordingly, we grant the petition for writ of certiorari, quash the order

                                     3
under review, and remand with instructions for the lower tribunal to

evaluate Casanova’s motion to dismiss on the merits.

     Petition granted; order quashed; remanded with directions.




                                    4